Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an emitting unit configured to emit laser pulses based on pulse parameters” in claim 21.
Best support comes from Fig. 1 element 2 from applicant’s drawings received on 7/21/2020 and pg. 9 lines 15-20 from applicant’s specification received on 7/21/2020:
“Figure 1 shows a schematic view of a laser system according to one exemplary embodiment of the present invention.”
From this disclosure it is clear the emitting unit is some type of laser or laser source.

“an emitting unit configured to emit laser pulses based on pulse parameters” in claim 21.
“a control unit configured to activate the emitting unit” in claim 21.
Best support comes from Fig. 1 element 3 and pg. 9 lines 15-20 received from applicant’s specification received on 7/21/2020:  
“Figure 1 shows a schematic view of a laser system according to one exemplary embodiment of the present invention.”
And
Pg. “The computing device is advantageously a control unit of a laser-emitting system.”
From this disclosure it is clear that the control unit is some type of controller.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dick et al (US 9579153) hereafter known as Dick.

Independent Claims:
Claim 12:
Dick discloses:
A method for emitting laser light in the form of laser pulses [see abstract… “A device and a method for the femtosecond laser surgery of tissue, especially in the vitreous humor of the eye. The device includes an ultrashort pulse laser with pulse widths.”], the method comprising the following steps: 
planning a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 

Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” And see abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.” These sections indicate defining the pulses with predefined time intervals, and preset energy criterion]; and 
emitting the planned laser pulse using an emitting unit if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” and see Fig. 1 element 20 and “In addition, a processing laser 20 is provided.”] 


Regarding claim 22: 
A laser system for emitting laser light [see abstract… “A device and a method for the femtosecond laser surgery of tissue, especially in the vitreous humor of the eye”], comprising: 
and Col. 6 lines 5-20… “In addition, a processing laser 20 is provided” and abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.”]; and 
a control unit configured to activate the emitting unit [see Fig. 1 element 40 and Col. 6 lines 1-25… in particular “The detection device 10 and the processing laser 20 are connected to a control device 40.” And “This information is transmitted to the control device 40 which calculates firing coordinates (and thus the spot distances) for the processing laser 20 using, e.g., a finite element model.”]
the control unit configured to: 
plan a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 
check whether laser pulses which were emitted within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”]; and 
emit the planned laser pulse using the emitting unit if the energy criterion is met, and not emit the planned laser pulse or reduce a power of the laser pulse if the energy “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”].

Dependent Claims: 
Regarding claim 13, Col. 6 lines 35-40 [in particular… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”] and Col. 3 lines 15-20 [in particular… “When said control data are compiled, it is taken into account that in case of incisions in the vitreous humor, the radiation exposure of the retina does not exceed the known thresholds for damage.”] disclose how Dick specifically has a threshold (ie energy criterion) of maximum energy to prevent damage in a part of the eye (ie vitreous humor).

Regarding claim 14, Col. 3 lines 35-45 [see in particular “It is advantageous to distribute the incisions relatively evenly in the volume of the vitreous humor, wherein a safety distance to the retina must be observed.”] discloses relative even distributions of cuts implying a predefined minimum distance and are discrete as claimed.

Regarding claim 15, abstract [see “pulse energies in the range of approximately 5 
nJ-5 .mu.J, especially approximately 1-2 .mu.J”] discloses a maximum pulse energy of 5 microjoules which is at least a maximum of pulse energy of the planned laser pulse as  claimed.

The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.”] discloses pulse repetition rates (ie a emitting a pulse pattern in a recurring manner) of between 10kHz-10MHz indicating a recurring manner of firing a pulse.

Regarding claim 17, Col. 6 lines 35-41 [see “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”] discloses a maximum value of an emission energy (ie permissible dose) for the energy criterion.

Regarding claim 18:
wherein the laser light is emitted in a scanning manner at a changing solid angle [see abstract “The laser system is coupled to a scanner system which allows the spatial variation of the focus in three dimensions (x, y and z).” Coupling of the laser light to a scanner system indicates the laser light is emitted in a scanner manner, the face that there is a variation of focus in three dimension indicates a changing solid angle]
, the solid angle being discretized in a grid made up of discrete pixels, a light output of each laser pulse striking the pixel being integrated for each pixel, and it being checked that each pixel meets the energy criterion [see Col. 6 lines 35-40… in particular “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” This section indicates that the total energy (ie the 


Regarding Claim 19,
      wherein a time period is determined during which the laser light passes over a predefined eye opening area [see Col. 6 lines 10-20… “A corresponding optical path can be directed from the detection device 10 and the processing laser 20 via scanner mirrors into the eye 2.  The processing laser 20 is an fs laser with a pulse duration of 300 fs”]
      a pulse group of multiple laser pulses being emittable during the time period [see abstract… “pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz”], 
       and the energy criterion having a maximum value for the laser pulses of the pulse group and/or for a distance between two pulse groups [see “pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz”]

Regarding Claim 20, abstract [see “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz”] discloses pulse parameters that includes pulse width (ie a pulse length) of between 10 femtoseconds to 1 picosecond.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Independent claims:
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick in view Vogler et al (US 20150230978) hereafter known as Vogler.

Claim 21:

A controller [see Fig. 1 element 40 and Col. 6 lines 1-25… in particular “The detection device 10 and the processing laser 20 are connected to a control device 40.”] configured to perform the following steps: 
planning a laser pulse based on pulse parameters [see Col. 6 lines 24-30… in particular “It is particularly preferred that the data are first transmitted to the control device for calculating preferred incision geometries which approach the desired change of the vitreous humor or the retinal tissue.” And abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps”]; 
checking whether laser pulses which were emitted within a predefined preceding time interval, together with the planned pulse, meet a predefined energy criterion  [see 
Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.” And see abstract… “The device includes an ultrashort pulse laser with pulse widths in the range of approximately 10 fs-1 ps, especially approximately 300 fs, pulse energies in the range of approximately 5 nJ-5 .mu.J, especially approximately 1-2 .mu.J and pulse repetition rates of approximately 10 kHz-10 MHz, especially 500 kHz.” These sections indicate defining the pulses with predefined time intervals, and preset energy criterion]; and 
emitting the planned laser pulse using an emitting unit if the energy criterion is met, and not emitting the planned laser pulse or reducing a power of the laser pulse if the energy criterion is not met [see Col. 6 lines 35-40… “In addition, the control device 40 monitors the impinged total energy in order to prevent the permissible dose to be exceeded.”].
However, Dick fails to disclose the structure controller. Thus, the structure of the controller is not known. Dick fails to disclose “A non-transitory machine-readable memory medium on which is stored a computer program including program code for emitting laser light in the form of laser pulses”
Vogler discloses using a controller that is a computer with memory that stores control programs [see para 28… “The apparatus 10 includes a laser device 14, a patient adapter 16, a control computer 18, and a memory 20, which may be coupled as shown.” and “The memory 20 stores a control program 36.” ]in the analogous art of pulsed laser devices [see abstract… “a laser apparatus comprises a semiconductor laser, e.g., of the VECSEL type, for generating pulsed laser radiation”]
Since Dick is silent as to the exact structure of the controller, and Volger discloses that a computer controller with memory to store programs is a known controller for pulsed laser devices, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Dick’s controller to include a computer with memory to store programs similarly to that disclosed by Vogler and for the controller to use a program to perform the steps as this is known structure for controlling pulsed lasers



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN




/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792